DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    DEBORAH DUROSS GUIBORD,
                           Appellant,

                                     v.

         GUARDIANSHIP OF KATHLEEN DUROSS FORD and
                     L. FRANK CHOPIN,
                          Appellees.

                               No. 4D19-502

                              [August 8, 2019]

  Appeal of nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Scott Suskauer, Judge; L.T. Case
Nos. 50-2018-GA-000542-XXXX-NB and 50-2018-MH-003270-XXXX-NB.

   Sonia E. O’Donnell of Sonia E. O’Donnell, P.A., Miami, and Harriet Rae
Freeman of Merola & Freeman, P.A., Palm Beach Gardens, for appellant.

  Kara Berard Rockenbach of Link & Rockenbach, P.A., West Palm
Beach, and Brian M. O’Connell of O’Connell & Crispin Ackal, PLLC, Palm
Beach, for appellee Kathleen Duross Ford.

   F. Gregory Barnhart, John Scarola and Adam Samuel Hecht of Searcy
Denney Scarola Barnhart & Shipley, P.A., West Palm Beach, for appellee
L. Frank Chopin.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and KUNTZ, JJ., concur

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.